Grant, J.
(after stating the facts). 1. The ordinance is attacked as unreasonable, and therefore void. Counsel cite and rely upon People v. Armstrong, 73 Mich. 288 (16 Am. St. Rep. 578); Chaddock v. Day, 75 Mich. 527 (13 Am. St. Rep. 468); Brooks v. Mangan, 86 Mich. 576 (24 Am. St. Rep. 137); City of Saginaw v. Saginaw Circuit Judge, 106 Mich. 32. In People v. Armstrong the ordinance was one of express prohibition, not of license or regulation. In Chaddock v. Day it was held that the ordinance was not intended as a regulation of hawkers and peddlers, but was passed in the interests of shop dealers in fresh meat. A general ordinance had been passed in regard to hawkers and peddlers. In Brooks v. Mangan the fee was, for foot peddlers, $10 for the first day, and $5 for each subsequent day. In City of Saginaw v. Saginaw Circuit Judge the ordinance was held void because it discriminated between residents and nonresidents. ^ Obviously, these cases do not control this. The validity of the ordinance is sus*201tained by the following decisions: Kitson v. Mayor, etc., of Ann Arbor, 26 Mich. 325; People v. Russell, 49 Mich. 617 (43 Am. Rep. 478); City of Grand Rapids v. Braudy, 105 Mich. 670; City of Grand Rapids v. Norman, 110 Mich. 544; City of Duluth v. Krupp, 46 Minn. 435; In re White, 43 Minn. 250. Other authorities are oited in the above cases.
2. Respondent sought to show that the police officers Rad failed to enforce this ordinance in some cases; that one company had been permitted to work several men under one license; that, for less than the amount fixed by the ordinance, the city officials had granted licenses; and that the mayor had made a similar proposition to the company for which respondent was peddling. This testimony was properly excluded. It is certainly a novel proposition that the validity of laws and ordinances is to be affected by what police officers and city officials do or do not do in regard to their enforcement.
3. Respondent went from house to house, selling his wares. This constituted him a peddler. It was not necessary that he should cry or offer his goods for sale upon the street.
Judgment affirmed.
The other Justices concurred.